750 N.W.2d 175 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terrance Lowrey IVES, Defendant-Appellant.
Docket No. 128466. COA No. 260379.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the March 22, 2005 *176 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion to remand is DENIED.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Houlihan, 480 Mich. 1165, 746 N.W.2d 879 (2008).